IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
STATESVILLE DIVISION

DOCKET NO. 5:20-CR-00105

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
)
JOHNNY KONG MENG VANG )

WHEREAS, the defendant, JOHNNY KONG MENG VANG, has entered into a plea
agreement (incorporated by reference herein) with the United States and has voluntarily pleaded
guilty pursuant to Fed R, Crim. P. 11 to one or more criminal offenses under which forfeiture may

be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the property
described below constitutes property derived from or traceable to proceeds of the defendant's
offense(s) herein; property involved in the offenses, or any property traceable to such property;
and/or property used in any manner to facilitate the commission of such offense(s); or substitute
property as defined by 21 U.S.C. § 853(p) and Fed. R Crim. P. 32.2(e); and is therefore subject to
forfeiture pursuant to 18 U.S C. § 2253, provided, however, that such forfeiture is subject to any
and all third party claims and interests, pending final adjudication herein; the defendant waives his
interest, if any, in the property and agrees to the forfeiture of such interest:

WHEREAS, the defendant herein waives the requirements of Fed R Crim P. 32,2
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against defendant;

WHEREAS, pursuant to Fed R Crim, P. 32 2(b)(1) & (c)(2), the Court finds that there 1s
the requisite nexus between the property and the offense(s) to which the defendant has pleaded
guilty and that the defendant has a legal or possessory interest in the property,

WHEREAS, the defendant withdraws any claim previously submitted in response to an
administrative forfeiture or civil forfeiture proceeding concerning any of the property described
below. If the defendant has not previously submitted such a claim, the defendant hereby waives
all right to do so. If any administrative forfeiture or civil forfeiture proceeding concerning any of
the property described below has previously been stayed, the defendant hereby consents to a lifting
of the stay and consents to forfeiture:

Case 5:20-cr-00105-KDB-DCK Document 29 Filed 06/14/21 Page 1of3

 

 
WHEREAS, the undersigned United States Magistrate Judge is authorized to enter this
Order by the previous Order of this Court No. 3.05MC302-C (September 8, 2005),

NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following property 1s
forfeited to the United States

* Hewlett-Packard laptop, SN: 8CG93535R7; and
¢ AT&T cellular phone, IMEI: 863382040357517.

The United States Marshal and/or other property custodian for the investigative agency Is
authorized to lake possession and maintain custody of the above-described tangible property.

If and to the extent required by Fed R Crim P 32 2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law. the United States shall publish notice and provide direct written notice of this

forfeiture

Any person, other than the defendant, asserting any legal interest in the property may.
within thirty days of the publication of notice or the receipt of notice, whichever ts earher, petition
the court for a hearing to adjudicate the validity of the alleged interest

Pursuant to Fed R Crim P 32,2(b)(3), upon entry of this Order of Forfeiture, the United
States Attorney's Office 1s authorized to conduct any discovery needed to identify, locate or

dispose of the property, including depositions, interrogatories, requests for production of
documents and to issue subpoenas, pursuant to Fed R. Civ. P, 45.

[The remamnder of this page ts intentionally lefi blank |

Case 5:20-cr-00105-KDB-DCK Document 29 Filed 06/14/21 Page 2 of 3

 

 
Following the Court's disposition of all timely petitions filed, a final order of forfeiture
shall be entered, as provided by Fed. R Crim P. 32.2(c)(2). Ifno third party files a timely petition,
this order shall become the final order and judgment of forfeiture, as provided by Fed. R, Crim. P.
32 2(c)(2), and the United States shall have clear title to the property and shall dispose of the
property according to law. Pursuant to Fed R. Crim P. 32.2(b)(4)(A), the defendant consents that
this order shall be final as to defendant upon filing

SO AGREED:

/ '
Litt be. fer
BENJAMIN BAIN-CREED

Assistant United States Attorney

‘

A\A»

7} Z

Seat N&CKGNG MENG VANG
Defendant

— * V

| alo (oan
TAYLOR GOODNIGHT
Attorney for Defendant

 

 

Signed: JUAG 4 . 2021

a

DAVIBC K R
United States Magistrate Judge
Western District of North Carolina

Case 5:20-cr-00105-KDB-DCK Document 29 Filed 06/14/21 Page 3 of 3

 
